NO








NO. 12-10-00207-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     
IN RE: REGIONAL UROLOGY,
LLC,
RELATOR                                                          '     ORIGINAL
PROCEEDING
 
                                                                             '     
 


MEMORANDUM
OPINION
PER
CURIAM
            In
this original proceeding, Regional Urology seeks a writ of mandamus directing
the respondent to grant its motion to stay the underlying Texas suit until
resolution of the prior Louisiana suit involving the same parties and the same
subject matter.  The respondent was not the presiding judge when the orders
denying Regional Urology’s motion for stay and its subsequent motion for
reconsideration were signed.  Accordingly, we abated this proceeding to provide
the respondent an opportunity to reconsider the orders.  See Tex. R. App. P. 7.2(b).
            In
response to this court’s order, the respondent vacated the order overruling
Regional Urology’s motion to stay, and signed an order granting Regional
Urology’s motion to reconsider its motion to stay the Texas suit.  Thus, this
original proceeding is now moot.  Accordingly, the abatement is lifted, and
this original proceeding is dismissed.
Opinion delivered September 1, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(PUBLISH)